EXHIBIT 10.28

AMENDMENT NO. 1

TO

PW EAGLE TOP-HAT PLAN

WHEREAS, the Board of Directors of PW Eagle, Inc. (the “Company”) previously
adopted the PW Eagle Top-Hat Plan (the “Plan”), originally effective January 1,
2000, which Plan was amended and restated generally effective January 1, 2005;
and

WHEREAS, pursuant to Section 7.2 of the Plan, the Compensation Committee of the
Board of Directors has the authority to amend the Plan at any time; and

WHEREAS, the Board of Directors deems it necessary to amend the Plan, effective
January 1, 2007, to permit the termination of the Plan in the event of a change
of control transaction;

NOW, THEREFORE, RESOLVED, that the PW Eagle Top-Hat Plan be and it is hereby
amended as follows:

1. Section 1.1 of Article 1 of the Plan is hereby amended by adding a new
definition of “Change of Control,” which shall read as follows:

“ ‘Change of Control’ shall mean:

(a) The purchase or other acquisition by any one person, or more than one person
acting as a group, of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total combined value or
total combined voting power of all classes of stock issued by the Company;
provided, however, that if any one person or more than one person acting as a
group is considered to own more than 50% of the total combined value or total
combined voting power of such stock, the acquisition of additional stock by the
same person or persons shall not be considered a Change of Control;

(b) A merger or consolidation to which the Company is a party if the individuals
and entities who were shareholders of the Company immediately prior to the
effective date of such merger or consolidation have, immediately following the
effective date of such merger or consolidation, beneficial ownership (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934) of less than fifty
percent (50%) of the total combined voting power of all classes of securities
issued by the surviving entity for the election of directors of the surviving
corporation;

(c) Any one person, or more than one person acting as a group, acquires or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons, direct or indirect



--------------------------------------------------------------------------------

beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of stock of the Company constituting more thirty-five percent (35%) or
more of the total combined voting power of all classes of stock issued by the
Company;

(d) The purchase or other acquisition by any one person, or more than one person
acting as a group, of substantially all of the total gross value of the assets
of the Company during the twelve-month period ending on the date of the most
recent purchase or other acquisition by such person or persons. For purposes of
this subsection (d), “gross value” means the value of the assets of the Company
or the value of the assets being disposed of, as the case may be, determined
without regard to any liabilities associated with such assets;

(e) A change in the composition of the Board of the Company at any time during
any consecutive twelve (12) month period such that the “Continuity Directors”
cease for any reason to constitute at least a fifty percent (50%) majority of
the Board. For purposes of this event, “Continuity Directors” means those
members of the Board who either:

(1) were directors at the beginning of such consecutive twelve (12) month
period; or

(2) were elected by, or on the nomination or recommendation of, at least a
two-thirds (2/3) majority of the then-existing Board of Directors.

In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Code Section 409A and the regulations, notices
and other guidance of general applicability issued thereunder.”

2. Section 7.2 of Article 7 of the Plan is hereby amended in its entirety to
read as follows:

“7.2 Amendment or Termination

(a) Amendment or Termination. The Company, acting through a writing executed by
the Committee, reserves the right to amend, modify, suspend or terminate the
Plan; provided, however, no such action by the Company shall adversely affect
any of the rights to which a Participant, Director or Beneficiary was entitled
immediately prior to such amendment, modification, suspension or termination.
Notwithstanding the foregoing, the Company expressly reserves the right to amend
the Plan to the extent necessary or desirable to comply with the requirements of
the Code Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder without the consent of any Participant, Director
or Beneficiary.

Except as otherwise provided in Section 7.2(b) below, in the event the Board of
Directors terminates the Plan, distribution of all Participants’ and Directors’

 

2



--------------------------------------------------------------------------------

deferred compensation benefits shall be made within the time prescribed by and
in accordance with Code Section 409A. Further, the Company shall terminate all
deferred compensation arrangements required to be aggregated with this Plan
under Code Section 409A, and shall not establish a new deferred compensation
arrangement at any time within five (5) years following the date of the
termination of this Plan if such new arrangement would be aggregated with this
Plan under Code Section 409A.

(b) Change of Control Termination. The Company, acting through a writing
executed by the Committee, reserves the right to terminate the Plan in the event
of a Change of Control. Such termination shall occur not more than thirty
(30) days prior to or nor more than twelve (12) months following the effective
date of the Change of Control. Further, the Company shall terminate all deferred
compensation arrangements required to be aggregated with this Plan under Code
Section 409A, and distribution of all Participants’ and Directors’ deferred
compensation benefits shall be made within the time prescribed by and in
accordance with Code Section 409A.”

3. Except as expressly modified herein, all other provisions of the Plan shall
remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
this 25th day of January, 2007.

 

PW EAGLE, INC. By  

/s/ Neil R. Chinn

Its   Vice President

 

3